DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (PG Pub. No. US 2019/0244963 A1).
Regarding claim 1, Kim teaches a method comprising: 
forming an n-type Fin-Field Effect Transistor (FinFET) (¶ 0195 & figs. 60-100: NMOS finFET device formed in region III) comprising: 
forming a first gate stack (436/446/456) on a first semiconductor fin and a second semiconductor fin (fins 406); 
etching first portions of the first semiconductor fin and the second semiconductor fin to form a first recess and a second recess, respectively (¶ 0216: upper portions fins 406 exposed from gate 436/446/456 etched to form sixth recesses, analogous to recesses 182 and/or 184 of figs. 12-16); and 
performing first epitaxy processes (¶ 0217: 506b/506c) to form an n-type source/drain region (¶ 0218: 526, including portions 506b/506c, formed with n-type impurities), wherein the n-type source/drain region comprises a first portion grown from the first recess and a second portion grown from the second recess (¶ 0217 & fig. 79: portions 506b grown from recessed upper portions of fins 406), and a first middle portion joined to the first portion and the second portion (middle portion 506c joins first and second portions 506b), wherein the first middle portion has a concave top surface, and wherein the concave top surface is viewed from a first vertical plane that is parallel to a first lengthwise direction of the first gate stack (fig. 83: 506c has a concave top surface); and 
forming a p-type FinFET (¶ 0195 & figs. 60-100: PMOS finFET device formed in region II) comprising: 
forming a second gate stack (432/442/452) on a third semiconductor fin and a fourth semiconductor fin (fins 404); 
etching second portions of the third semiconductor fin and the fourth semiconductor fin to form a third recess and a fourth recess, respectively (¶ 0206: upper portions fins 404 exposed from gate 432/442/452 etched to form fourth and fifth recesses, analogous to recesses 182 and/or 184 of figs. 12-16); and 
performing second epitaxy processes (¶ 0207: 504b/504c) to form a p-type source/drain region (¶ 0208: 524, including portions 504b/504c, formed with p-type impurities), wherein the p-type source/drain region comprises a third portion grown from the third recess and a fourth portion grown from the fourth recess (¶ 0207 & fig. 79: portions 504b grown from recessed upper portions of fins 404), and a second middle portion joined to the third portion and the fourth portion (middle portion 504c joins first and second portions 504b), wherein the second middle portion has a convex top surface, and wherein the convex top surface is viewed from a second vertical plane that is parallel to a second lengthwise direction of the second gate stack (fig. 83: 504c has a protruding top surface, which a middle portion thicker than edge portions, and therefore meets the broadest reasonable interpretation of "convex").

Regarding claim 5, Kim teaches the method of claim 4, wherein the n-type source/drain region comprises a fourth layer (¶ 0217: 506a), a fifth layer over the fourth layer (¶ 0217 & fig. 83: 506b disposed over 506a), and a sixth layer over the fifth layer (¶ 0217 & fig. 83: 506c disposed over 506b), wherein portions of the fourth layer grown from the first recess and the second recess are limited in the first recess and the second recess (figs. 80, 82: 506a limited in recesses of fin 406).

Regarding claim 7, Kim teaches the method of claim 1, wherein the p-type source/drain region comprises a p-type capping layer (¶ 0207: 504c.  As understood by the Examiner, ¶¶ 0037-0038 & fig. 7 the instant specification discloses semiconductor layer 42PC provides both a middle portion joined to the third and the fourth source/drain portions, as well as a capping layer.  Therefore, 504c of Kim similarly provides both the middle portion of the p-type source/drain region as well as the p-type capping layer) as a top part of the second middle portion (fig. 83: 504c comprises a top middle capping portion), and wherein the p-type capping layer comprises the convex top surface (fig. 83: 504c comprises a convex top surface), and a concave bottom surface (fig. 83: 504c comprises a convex bottom surface, equivalent to the bottom surface of 42PC disclosed in fig. 7 of the instant specification). 

Regarding claim 11, Kim teaches a method comprising: 
forming an n-type Fin-Field Effect Transistor (FinFET) (¶ 0195 & figs. 60-100: NMOS finFET device formed in region III) comprising: 
forming an n-type source/drain region (¶ 0217: 526) comprising: 
depositing a first epitaxy layer (506b), wherein the first epitaxy layer comprises a first portion grown in a first recess in a first semiconductor fin (¶ 0217 & fig. 83: left portion of 506b grown from recessed upper portion of first fin 406, analogous to 182 and/or 184 of figs. 12-16), a second portion grown in a second recess in a second semiconductor fin (fig. 83: right portion of 506b grown in recess of second fin 406), and a first middle portion joining the first portion to the second portion (fig. 83: middle portion of 506b joins left and right portions of 506b); and 
depositing a first capping layer (¶ 0217: 516) over the first epitaxy layer (fig. 83: 516 deposited over 506b), wherein the first capping layer comprises a second middle portion directly over the first middle portion, and the second middle portion has a concave top surface, and wherein the concave top surface is viewed from a first vertical plane that is perpendicular to a first lengthwise direction of the first semiconductor fin (fig. 83: middle of 516 comprises a concave top surface directly over middle portion of 506b); and 
forming a p-type FinFET (¶ 0195 & figs. 60-100: PMOS finFET device formed in region II) comprising: 
forming a p-type source/drain region (¶ 0207: 524) comprising: 
depositing a second epitaxy layer (¶ 0207: 504b), wherein the second epitaxy layer comprises a third portion grown in a third recess in a third semiconductor fin (¶ 0207 & fig. 83: left portion of 504b grown from recessed upper portion of first fin 404, analogous to 182 and/or 184 of figs. 12-16), a fourth portion grown in a fourth recess in a fourth semiconductor fin (fig. 83: right portion of 504b grown in recess of second fin 404), and a third middle portion joining the third portion to the fourth portion (fig. 83: middle portion of 504b joins left and right portions of 504b); and 
depositing a second capping layer (¶ 0207: 514) over the second epitaxy layer (fig. 83: 514 deposited over 504b), wherein the second capping layer comprises a fourth middle portion directly over the third middle portion, and the fourth middle portion has a convex top surface (514 has a protruding top surface, which a middle portion thicker than edge portions, and therefore meets the broadest reasonable interpretation of "convex"), and wherein the convex top surface is viewed from a second vertical plane that is perpendicular to a second lengthwise direction of the third semiconductor fin (fig. 83: middle of 514 comprises a convex top surface directly over middle portion of 504b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Hsu et al. (PG Pub. No. US 2018/0166532 A1).
Regarding claim 2, Kim teaches the method of claim 1 further comprising:
forming a first source/drain silicide region (¶ 0228: 626) on the n-type source/drain region (fig. 95: 626 formed on 526); and 
forming a second source/drain silicide region (¶ 0228: 624) on the p-type source/drain region (fig. 95: 624 formed on 524).
Kim further teaches the method comprises formation of contact plugs (¶ 0229: 656, 654) on the first and second source/drain silicide regions (fig. 95: 656 formed on 626, 654 formed on 624) 
Kim does not teach wherein the first source/drain silicide region and the second source/drain silicide region have a first downward-pointing V-shape and a second downward-pointing V-shape, respectively.
Hsu teaches a finFET semiconductor device (¶ 0014 & fig. 5, similar to that of Kim) including a silicide (¶ 0024: 54, similar to 626a and 624a of Kim) disposed on a recessed source/drain region (fig. 3B: 28/30, similar to 526 and/or 524 of Kim), the silicide having a downward-pointing V-shape (¶ 0031 & fig. 5: 54 comprises a downward-pointing V-shape).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the silicide of Kim with the shape of Hsu, as a means to prevent excessive loss of the epitaxial source/drain layer during the formation of a contact plug (Hsu, ¶¶ 0024, 0034: 48, similar to 656 and 654 of Kim).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsu as applied to claim 2 above, and further in view of Lee et al. (PG Pub. No. US 2019/0318970 A1).
Regarding claim 3, Kim in view of Hsu teaches the method of claim 2, comprising a first downward-pointing V-shape silicide region (626 of Kim, modified with the shape of Hsu) on an n-type source/drain region (Kim, 626 formed on n-type source/drain 526) and a second downward-pointing V-shape (624 of Kim, modified with the shape of Hsu) on a p-type source/drain region (Kim, 624 formed on p-type source/drain 524). 
Kim in view of Hsu does not teach wherein the first downward-pointing V-shape has a greater height than the second downward-pointing V-shape.
Lee teaches a semiconductor device (fig. 12) including a first silicide feature (¶ 0056: 50, similar to 626 of Kim and/or 54 of Hsu) on an n-type source/drain (¶¶ 0031, 0037: source/drain 14, formed in n-type region 7, similar to 526 of Kim), and a second silicide feature (¶ 0056: 52) on a p-type source/drain (¶¶ 0031, 0037: source/drain 24, formed in p-type region 9, similar to 524 of Kim).  Lee further teaches the first silicide feature has a greater height than the second silicide feature (fig. 9 among others: 50 positioned higher than 52, relative to a surface of substrate 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the V-shaped silicides of Kim in view of Hsu with the heights of Lee, as a means to provide a Ge-rich underlayer in the p-type source/drain region (Lee, 42), providing transistor devices with reduced parasitic contact resistance and increased drive current (Lee, ¶ 0023).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Choi et al. (PG Pub. No. US 2018/0286861 A1).
Regarding claim 4, Kim teaches the method of claim 1, wherein the p-type source/drain region comprises a first layer (¶ 0207: 504a), a second layer over the first layer (¶ 0207 & fig. 83: 504b disposed over 504a), and a third layer over the second layer (¶ 0207 & fig. 83: 504c disposed over 504b).
Kim does not teach wherein the first layer grows laterally to form facets.
Choi teaches a semiconductor device (¶ 0027) including a p-type source/drain region (¶ 0034-0036: SD1, formed in PMOSFET region PR, similar to 524 of Kim), the p-type source/drain region including a first layer (¶ 0048: SP1, similar to 504a of Kim), wherein the first layer grows laterally to form facets (fig. 3: SP1 grows in D2 direction to form faceted surfaces in recess RS).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first layer of Kim with the facets of Choi, as a means to exert a compressive stress to channel regions (Choi, ¶ 0037), improving electric characteristics of the semiconductor device such as carrier mobility.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi as applied to claim 4 above, and further in view of Mehrota et al. (PG Pub. No. US 2015/0187755 A1).
Regarding claim 6, Kim in view of Choi teaches the method of claim 4, wherein the p-type source/drain region comprises SiGeB (Kim, ¶¶ 0128, 0208: 524 is a silicon germanium layer formed with diborane impurity source gas), wherein the method further comprises etching-through the third layer to expose the second layer, and the exposed second epitaxy layer has an additional concave top surface (Kim, fig. 92: 614 formed by etching through 504c to expose 504b, which has a concave top surface).
Kim in view of Choi further teaches 504c has higher germanium atomic percentage than 504b (Kim, ¶ 0210), and therefore does not teach the third layer has a lower germanium atomic percentage than the second layer.
Mehrota teaches a p-type source/drain region (¶ 0012: 150/152, similar to 524 of Kim), wherein an upper silicon germanium layer has a lower germanium atomic percentage than a lower silicon germanium layer (¶ 0023: cap layer on 150 has lower germanium concentration than at least a portion of 150).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the p-type source/drain region of Kim in view of Choi with the germanium concentrations of Mehrota, as a means to enhance subsequent silicide formation (Mehrota, ¶ 0023 & fig. 3H: 364).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Yu et al. (PG Pub. No. US 2019/0148528 A1).
Regarding claim 8, Kim teaches the method of claim 1, comprising a first epitaxy processes and a second epitaxy processes (¶¶ 0207, 0217).  Kim further teaches the epitaxial processes form doped source/drain regions (¶¶ 0208, 0128)
Kim does not teach wherein the first epitaxy processes and the second epitaxy processes are performed using remote plasma chemical vapor deposition.
Yu teaches forming epitaxial source/drain regions (¶ 0038: 460, similar to 526 and 524 of Kim) on recessed fins (¶ 0038: 460 formed on recessed fins 222, similar to 406 and 404 of Kim) using remote plasma chemical vapor deposition (¶ 0040: 460 formed by RP-CVD).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the epitaxial processes Park in view of Choi with remote plasma chemical vapor deposition, as a means to provide in-situ doping (Yu, ¶ 0040).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’ s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP § 2143.02.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Kim et al. (PG Pub. No. US 2019/0221663 A1, hereinafter referenced as ‘Kim-663’).
Regarding claim 9, Kim teaches the method of claim 1, wherein the n-type source/drain region comprises: 
a first outer portion on a first outer side of the first semiconductor fin (fig. 83: 526 comprises at least one portion on an outer side of left fin 406); and 
a first inner portion between the first semiconductor fin and the second semiconductor fin (fig. 83: 526 comprises at least one portion between left and right fins 406), 
wherein the first semiconductor fin and the second semiconductor fin are immediately neighboring each other (fig. 83: left and right fins 406 immediately neighbor each other),
Kim does not teach wherein the first outer portion is narrow than a half of the first inner portion.
Kim-663 teaches an n-type source/drain region (¶ 0148: 120) including a first outer portion on a first outer side of a first semiconductor fin (fig. 9: outer portion of 123 on a first side of fin F11), an inner portion between the first semiconductor fin and a second semiconductor fin (fig. 9: portion of 123 between F11 and F12), wherein the first outer portion is narrow than a half of the first inner portion (fig. 9: outer portion of 123 narrower than half of portion of 123 between F11 and F12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the n-type source/drain region of Kim with the dimensions of Kim-663, as a means to provide a wide middle portion for increase contact area (Kim-663, ¶ 0004) so that contact resistance may be reduced (Kim-663, ¶ 0109).
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10, Kim in view of Kim-663 teaches the method of claim 9, wherein the p-type source/drain region comprises: 
a second outer portion on a second outer side of the second semiconductor fin (Kim, fig. 83: outer portion of 504b/504c); and 
a second inner portion between the third semiconductor fin and the fourth semiconductor fin (Kim, fig. 83: inner portion of 504b between fins 404),
wherein the second outer portion is wider than a half of the second inner portion (Kim, fig. 83: outer portion of 504b/504c wider than half of inner portion of 504b).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above, and further in view of Hsu et al. (PG Pub. No. US 2018/0047810 A1, hereinafter referenced as ‘Hsu-810’).
Regarding claim 12, Kim teaches the method of claim 11, comprising a first capping layer (516) and a first epitaxy layer (506a).  Kim further teaches embodiments epitaxial layers formed with silicon and phosphene source gases (¶ 0154).
Kim does not teach wherein the first capping layer and the first epitaxy layer comprise silicon phosphorus, and the first capping layer has a lower phosphorous concentration than the first epitaxy layer.
Hsu-810 teaches a semiconductor device (¶ 0015) including an n-type source/drain region (¶ 0017: 32/34) including a first epitaxial layer (¶ 0018: 32, similar to 506 of Kim) and a capping layer (¶ 0018: 34, similar to 514 of Kim), wherein the first capping layer and the first epitaxy layer comprise silicon phosphorus, and the first capping layer has a lower phosphorous concentration than the first epitaxy layer (¶ 0018: 32 and 34 comprise silicon phosphide, and a concentration of phosphorus in the cap layer 34 is preferably lower than a concentration of phosphorus in the epitaxial layer 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drain of Kim with the phosphorus concentration of Hsu-810, as a means to produce tensile stress for an NMOS transistor, enhancing device performance by increasing the carrier mobility of the semiconductor structure (Hsu-810, ¶ 0002).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above, and further in view of Bomberger et al. (PG Pub. No. US 2021/0408275 A1).
Regarding claim 13, Kim teaches the method of claim 11, comprising a second capping layer (504c and/or 514) and a second epitaxy layer (514a).
Kim does not teach wherein the second capping layer and the second epitaxy layer comprise silicon germanium boron, and the second capping layer has a lower germanium atomic percentage than the second epitaxy layer.
Bomberger teaches a SiGe:B cap (¶ 0041: 122) formed on top of an epitaxial PMOS source or drain structure (¶ 0044 & fig. 1E: 120), the second capping layer having a lower germanium atomic percentage than the second epitaxy layer (¶ 0033: low Ge concentration cap formed on top of high Ge PMOS source/structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the capping and epitaxial layers of Kim with the germanium gradient of Bomberger, as a means to provide improved contact resistance and reduction in the external resistance (Bomberger, ¶ 0033).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above, and further in view of Park et al. (PG Pub. No. US 2016/0351570 A1).
Regarding claim 14, Kim teaches the method of claim 11 further comprising: 
depositing an inter-layer dielectric (¶ 0221: 530) over the n-type source/drain region and the p-type source/drain region (fig. 90: 530 deposited over 526 and 524); 
etching the inter-layer dielectric, and the first capping layer to form a first contact opening (¶ 0225: 530 and 516 etched to form contact opening 616), with a first exposed portion of the first epitaxy layer being concave (fig. 93: first exposed portion of 506b concave); and 
etching the inter-layer dielectric, and the second capping layer to form a second contact opening (¶ 0225: 530 and 514 etched to form contact opening 614), with a second exposed portion of the second epitaxy layer also being concave (fig. 92: second exposed portion of 504b concave).
Kim does not teach the method further comprising depositing a contact etch stop layer over the n-type source/drain region and the p-type source/drain region, or etching the contact etch stop layer to form the first and second contact openings.
Park teaches forming an etch stop layer (¶ 0033; 154/254) over n-type and p-type source/drain regions (110 and 210, similar to 526 and 524 of Kim), and etching the contact etch stop layer (¶ 0080: 154 and 254 exposed to an etching process) to form first and second contact openings (C1 and C2, similar to 616 and 614 of Kim).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim to include the etch stop pf Park, as a means to optimize the depth of the contact openings, reduce the resistance of the contact plugs, and/or compensate for a difference between the etching rate of the first and second sources/drain regions (Park, ¶ 0068).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above, and further in view of Hsu-810 and Bomberger.
Regarding claim 15, Kim teaches the method of claim 11 further comprising: 
before the depositing the first epitaxy layer, depositing a third epitaxy layer into the first recess and the second recess (¶ 0217 & figs. 80, 82: 506a deposited into recesses in fins 406 before depositing 506b); and 
before the depositing the second epitaxy layer, depositing a fourth epitaxy layer into the third recess and the fourth recess (¶ 0207 & figs. 72, 76: 504a deposited into recesses in fins 404 before depositing 504b).
 Kim does not teach wherein the third epitaxy layer has a lower phosphorous concentration that the first epitaxy layer, and wherein the fourth epitaxy layer has a lower germanium atomic percentage than the second epitaxy layer.
Hsu-180 teaches a semiconductor device (¶ 0015) including an n-type source/drain region (¶ 0017: 32/34) including a first epitaxial layer (¶ 0018: 32, similar to 506 of Kim) and a capping layer (¶ 0018: 34, similar to 514 of Kim), wherein the first capping layer and the first epitaxy layer comprise silicon phosphorus, and the first capping layer has a lower phosphorous concentration than the first epitaxy layer (¶ 0018: 32 and 34 comprise silicon phosphide, and a concentration of phosphorus in the cap layer 34 is preferably lower than a concentration of phosphorus in the epitaxial layer 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drain of Kim with the phosphorus concentration of Hsu, as a means to produce tensile stress for an NMOS transistor, enhancing device performance by increasing the carrier mobility of the semiconductor structure (Hsu, ¶ 0002).
Kim in view of Hsu-810 does not teach wherein the fourth epitaxy layer has a lower germanium atomic percentage than the second epitaxy layer.
Bomberger teaches a SiGe:B cap (¶ 0041: 122) formed on top of an epitaxial PMOS source or drain structure (¶ 0044 & fig. 1E: 120), the second capping layer having a lower germanium atomic percentage than the second epitaxy layer (¶ 0033: low Ge concentration cap formed on top of high Ge PMOS source/structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the capping and epitaxial layers of Kim in view of Hsu-180 with the germanium gradient of Bomberger, as a means to provide improved contact resistance and reduction in the external resistance (Bomberger, ¶ 0033).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above, and further in view of Li et al. (PG Pub. No. US 2017/0194495 A1).
Regarding claim 16, Kim teaches the method of claim 11, comprising a first capping layer (516).
Kim does not teach wherein the depositing the first capping layer comprises depositing SiGeP.
Li teaches a SiGeP cap (¶ 0034: 317) formed on top of an epitaxial source/drain structure (¶ 0031 & fig. 3C: 311).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the capping layer of Kim with the material of Li, as a means protect the source/drain, and can prevent phosphorus ions in the source/drain from segregating to the top surface substrate after sequent processes (Li, ¶ 0035).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsu.
Regarding claim 17, Kim teaches a method comprising: 
etching a first semiconductor fin and a second semiconductor fin to form a first recess and a second recess, respectively (¶ 0216: upper portions fins 406 exposed from gate 436/446/456 etched to form recesses analogous to 182 and/or 184 of figs. 12-16); 
epitaxially growing an n-type source/drain region (¶¶ 0195, 0217: 526, formed in NMOS region III) comprising: 
a first portion grown from the first recess (¶ 0217: portion of 506b grown from first recessed fin 406); 
a second portion grown from the second recess (¶ 0217: portion of 506b grown from second recessed fin 406); and 
a first middle portion between the first portion and the second portion (middle portion of 506c joining first and second portions 506b), wherein the first middle portion has a concave top surface (fig. 93L middle portion of 506 comprises a concave top surface), and wherein the concave top surface is viewed from a first vertical plane that is perpendicular to a first lengthwise direction of the first semiconductor fin; 
forming a first contact opening (¶ 0225: 616) extending into the n-type source/drain region (figs. 90, 93: 616 extends into 526); 
etching a third semiconductor fin and a fourth semiconductor fin to form a third recess and a fourth recess, respectively (¶ 0216: upper portions fins 404 exposed from gate 434/444/454 etched to form recesses analogous to 182 and/or 184 of figs. 12-16); 
forming a p-type source/drain region (¶ 0207: 524) comprising:
a third portion grown from the third recess (¶ 0207: portion of 504b grown from first recessed fin 404); 
a fourth portion grown from the fourth recess (¶ 0207: portion of 504b grown from second recessed fin 404); and
a second middle portion between the third portion and the fourth portion (¶ 0202 & fig. 70 among others: 504c disposed between left and right portions of 504b), wherein the second middle portion has a convex top surface (fig. 83: 504c has a protruding top surface, which a middle portion thicker than edge portions, and therefore meets the broadest reasonable interpretation of "convex"); and 
forming a second contact opening (¶ 0225: 614) extending into the p-type source/drain region (figs. 90, 92: 614 extends into 524), wherein the second middle portion having the convex top surface is etched (¶ 0225: 504c etched).
Kim does not teach wherein the first contact opening comprises a first V-shaped bottom, and the second contact opening comprises a second V-shaped bottom, with a tip of the second V-shaped bottom being downwardly pointing.
Hsu teaches a finFET semiconductor device (¶¶ 0014 & fig. 5, similar to that of Kim) including a silicide (¶ 0024: 54, similar to 626a and 624a of Kim) disposed on a recessed source/drain region (fig. 3B: 28/30, similar to 526 and/or 524 of Kim), the silicide having a downward-pointing V-shape (¶ 0031 & fig. 5: 54 comprises a downward-pointing V-shape).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the silicide of Kim with the shape of Hsu, as a means to prevent excessive loss of the epitaxial source/drain layer during the formation of a contact plug (Hsu, ¶¶ 0024, 0034: 48, similar to 656 and 654 of Kim).

Regarding claim 18, Kim in view of Hsu teaches the method of claim 17, wherein the second middle portion comprises: 
a middle part and opposite parts on opposing sides of the middle part (Kim, fig. 83 among others: 504c comprises opposing sides surrounding a middle portion), wherein the middle part is thicker than the opposite parts (Kim, fig. 83: middle portion of 504c thicker than end portions of 504c).

Regarding claim 19, Kim in view of Hsu teaches the method of claim 17, wherein before the third semiconductor fin and the fourth semiconductor fin are etched, the third semiconductor fin and the fourth semiconductor fin have top surfaces (Kim, fig. 66: fins 404 have unetched top surfaces), and wherein the second middle portion has a highest point higher than the top surfaces of the third semiconductor fin and the fourth semiconductor fin (Kim, fig. 87: 504c has a highest point higher than top surfaces of unetched portions of fins 404).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsu as applied to claim 17 above, and further in view of Lee.
Regarding claim 20, Kim in view of Hsu teaches the method of claim 17, comprising a first downward-pointing V-shape silicide region (626 of Kim, modified with the shape of Hsu) on an n-type source/drain region (Kim, 626 formed on n-type source/drain 526) and a second downward-pointing V-shape (624 of Kim, modified with the shape of Hsu) on a p-type source/drain region (Kim, 624 formed on p-type source/drain 524). 
Kim in view of Hsu does not teach wherein the first V-shaped bottom has a first height greater than a second height of the second V-shaped bottom.
Lee teaches a semiconductor device (fig. 12) including a first silicide feature (¶ 0056: 50, similar to 626 of Kim and/or 54 of Hsu) on an n-type source/drain (¶¶ 0031, 0037: source/drain 14, formed in n-type region 7, similar to 526 of Kim), and a second silicide feature (¶ 0056: 52) on a p-type source/drain (¶¶ 0031, 0037: source/drain 24, formed in p-type region 9, similar to 524 of Kim).  Lee further teaches the first silicide feature has a greater height than the second silicide feature (fig. 9 among others: 50 positioned higher than 52, relative to a surface of substrate 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the V-shaped silicides of Kim in view of Hsu with the heights of Lee, as a means to provide a Ge-rich underlayer in the p-type source/drain region (Lee, 42), providing transistor devices with reduced parasitic contact resistance and increased drive current (Lee, ¶ 0023).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894